IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOHN FERNSTROM,                           §
                                              §
          Plaintiff Below,                    §   No. 209, 2018
          Appellant,                          §
                                              §   Court Below—Court of Chancery
          v.                                  §   of the State of Delaware
                                              §
    ELLIS POINT CONDOMINIUM                   §   C.A. No. 2017-0518
    ASSOCIATION, INC., VICTOR                 §
    TRUNZO, EUGENE                            §
    CASTELLUCCI, JAMES                        §
    DAUTENHAM, PETER                          §
    DEANGELIS, GARY OWENS, and                §
    DAVID WEIDMAN,                            §
                                              §
          Defendants Below,                   §
          Appellees.                          §

                              Submitted: October 5, 2018
                              Decided:   November 30, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                       ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment of the Court of Chancery should be affirmed on the basis

of, and for the reasons assigned in, the Court of Chancery’s March 28, 2018 bench

ruling adopting the Master’s December 5, 2017 Final Report.1




1
    Fernstrom v. Trunzo, 2017 WL 6028871 (Del. Ch. Dec. 5, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                BY THE COURT:


                                /s/ Collins J. Seitz, Jr.
                                       Justice




                                  2